DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 December 2020 has been entered.

Response to Arguments
Applicant’s remarks and annotated Fig. 8 on pp. 6-7 with respect to the drawings objections have been fully considered.  As indicated in the Advisory Action dated 18 December 2020, the associated objection is withdrawn.
Applicant’s remarks with respect to the double patenting rejection in view of 15/440,260 have been fully considered but the amendment is not sufficient to distinguish from the conflicting claims.  Applicant submits that because the isolator of instant claim 1 requires a mixture inclusive of a coloring they are distinguished form the conflicting claims.  This is not persuasive.  As explained in the final includes) as in conflicting dependent claim 10.  Even though the carrier of conflicting claim 1 does not comprise a coloring, as expressly recited, the coloring of instant claim 1 is associated with the isolator, and it represents a broader recitation of the “black skin” included by the isolator in conflicting claim 10.  The limitation on the carrier and it specifically not including a coloring in conflicting claim 1 is not a patentable distinction, as the carrier of instant claim 1 is not otherwise specified with respect to color (i.e., the carrier of instant claim 1 is more broadly recited and is therefore anticipated by the carrier of the conflicting claims).  In view of these facts, the cited claims are drawn to the same invention or obvious variants of the same invention (i.e., a difference in scope of the same invention).  The rejection is updated in view of the present claim amendments.
Applicant’s remarks on pp. 7-10 with respect to the prior art combination in view of Fronheiser, Ashkenazi and Whitney have been fully considered but they are not persuasive and/or are moot in view of new grounds of rejection.  Applicant submits on p. 8 that the combination does not include “an isolator...extending from the distal end of the probe through the probe to mitigate the energy from the light path from affecting the ultrasound transducer array.”  Applicant additionally submits annotated Fig. 8 as evidence that this limitation distinguishes.  This is not persuasive.  Applicant is directed to Fig. 1 of Fronheiser showing the acoustic insulation (i.e., isolator) being flush or at the very least nearly flush with the distal face of the probe (so as to constitute “from the distal end,” as claimed) and extending through the probe at least to an extent.  This arrangement is not precluded by the claim language.  As shown in annotated Fig. 1, the dashed lines indicate the distal face of the probe, and the acoustic insulation extends along the length of the probe and terminates at its distal face.  While the copy reproduces in black and white, the original color photograph clearly shows the acoustic insulation in 1, 2  

    PNG
    media_image1.png
    195
    371
    media_image1.png
    Greyscale

                   Annotated Fig. 1 of Fronheiser

Even granting that the isolator is not exactly flush with the distal face, as this is not necessarily definitive even from the original color figure, there is no evidence to suggest that the acoustic insulation/isolator which is nearly flush would have a functional difference from the isolator which is exactly flush.  Additionally, the claim language does not require such precision, nor is the positional arrangement disclosed by applicant to provide any critical benefit as to its performance in direct relationship to it being provided flush with the distal end.
As to the functions associated with the isolator “to mitigate the energy from the light path from affecting the ultrasound transducer array,” the acoustic insulation/isolator of Fronheiser necessarily mitigates energy from the light path by virtue of its positioning and expressly functions to “isolate[] using porous polyurethane (Fig. 1),” (prior Office Action, p. 3, emphasis original, citing the first column of p. 2 under the heading System Description).  See also “light-scattering buffer [...] that is used to minimize the impact of back-scattered light absorbed by the transducers and probe housing” in the 
Applicant additionally submits on p. 9 that Fronheiser’s “acoustic insulation isolates the wavelength producing bundles from an acoustic lens and has no stated effect on the wavelengths themselves.”  Neither applicant’s claims nor original disclosure contemplate an effect “on the wavelengths themselves,” as asserted, and this is immaterial to patentability.  
Applicant additionally submits on p. 9 that there is no reason to combine Fronheiser and Ashkenazi.  This is merely applicant’s opinion.  A reasoned explanation for the combination has been provided in view of Ashkenazi’s own motivation.  Applicant submits that “Fronheiser would not look to use a mixture with a dye that is transmissive to infrared light to mitigate the energy from Fronheiser’s infrared sourced light path” (remarks, p. 10, emphasis added).  First, the relevant inquiry for obviousness is not whether Fronheiser or any inventor/author of the primary reference “would look to” the secondary reference, but rather whether a person having ordinary skill in the art would be motivated to combine the teachings of each prior art reference.  Secondly, this assertion is applicant’s opinion and the representative’s argument does not constitute factual evidence.3  Prima facie obviousness is established in view of the facts presented by the Office and the reasoned statement for combining the teachings.
Applicant’s remarks on p. 10 refer to claim 22 and a supposed reference to KSR on p. 12 of the prior Office Action addressing its features.  Applicant is mistaken.  As of the prior Office Action, claim 22, along with claim 17, was objected to as patentably distinguishing from the prior art in view of the specific structural recitations in combination with each of the other limitations of its parent claim.  See prior Office Action, p. 14.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
The last clause of claim 1 recites “the energy” which lacks antecedent basis.  Appropriate correction to provide proper antecedent basis for each limitation in the claims is required.  Secondly, “the energy” has not been otherwise defined in the claim, and it is unclear whether the ultrasound energy produced by the transducer or the electromagnetic energy produced by the light source is being referenced.  For this reason, the limitation is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-11, 14, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fronheiser et al. ("Real-time optoacoustic monitoring and three-dimensional mapping of human vasculature") in view of Ashkenazi et al. (US 2013/0096413) and Whitney et al. (US 5,504,281).
Fronheiser discloses an optoacoustic probe including a light path (p. 2, col. 1, para. 3; fiberoptic bundle of Fig. 1 which propagates light toward a distal end of the probe), acoustic lens (p. 2, col. 1, para. 3; lens shown in white in Fig. 1), of which a surface of the lens is included by an ultrasound transducer array (i.e., "[...] the probe includes a linear acoustic array [...] with an acoustic lens," as from col. 1, para. 3, emphasis added).  The light path terminates at an optical window to necessarily permit light to convey, and the probe includes an acoustic isolator (acoustic insulation labeled in Fig. 1) in the form of porous polyurethane disposed between the front face of the optical window and the linear US breast probe (including transducer array, as from the cited excerpt from System Description on p. 2), located behind the window, as the two are separated by a distance which is occupied by the acoustic insulation, as shown in Fig. 1.
The isolator (acoustic insulation of Fig. 1) is shown to “extend[] from” the distal face of the probe and “through the probe,” as claimed.  As shown in annotated Fig. 1, the dashed lines indicate the distal face of the probe, and the acoustic insulation extends along the length of the probe and terminates 4, 5  

    PNG
    media_image1.png
    195
    371
    media_image1.png
    Greyscale

                   Annotated Fig. 1 of Fronheiser

As to the functions associated with the isolator “to mitigate the energy from the light path from affecting the ultrasound transducer array,” the acoustic insulation/isolator of Fronheiser necessarily mitigates energy from the light path by virtue of its positioning and expressly functions to “isolate[] using porous polyurethane (Fig. 1),” citing the first column of p. 2 under the heading System Description.  See also “light-scattering buffer [...] that is used to minimize the impact of back-scattered light absorbed by the transducers and probe housing” in the same passage.  It is clear from the evidence that Fronheiser contemplates mitigating energy, light or otherwise, “from affecting the ultrasound transducer array,” as claimed.  The same passage on p. 2 also indicates that the isolator is both acoustically absorbent and light absorbing or scattering when combined with the microbubbles.  The polyurethane material (i.e., carrier, as claimed) necessarily has a degree of flexibility.  The acoustic isolator may incorporate silicone rubber, as applicable to claims 9 and 10.  See “silicone elastomer material” in System Description on p. 2.

The modified isolator of Fronheiser is porous and therefore includes bubbles but is not specific to those bubbles being 10%-80% by volume or to the pores being microbubbles or microspheres; however, Whitney teaches an acoustic attenuator which includes a mixture of a foam carrier material and microbubbles 10-500 microns in size with an interstitial porosity of 20-60% by volume, as in the abstract, the first para. of col. 2, lines 38-43 of col. 3, and lines 52-59 of col. 6.  The microbubbles are optionally glass microspheres, as in col. 3 and applicable to claim 3.  The attenuator(s) of Whitney are optionally natural or synthetic rubbers or silicones, as cited.  The attenuator is a functionally equivalent structure to the isolator of Fronheiser in that it also mitigates energy.  It would have been obvious to those skilled at the time of invention to include microbubbles/microspheres having a volume between 10 and 80% (i.e., 20 and 60%, which anticipates the claimed range), in order to effectively absorb ultrasound energy, as taught by Whitney in the cited passages.

Regarding claims 14 and 16, the system of Ashkenazi additionally includes a reflecting surface layer 3a which covers an outer surface of isolator 2, as shown in Fig. 1 and described in [0022].  It would have been obvious to those skilled to incorporate this reflective coating in order to “transmit short waves (including uv) and reflect long waves (including near infra-red 1550 nm)” as taught by Ashkenazi in [0024].  Since the reflective coating is manipulating propagation of light, it is necessarily “exposed to light transmitted on the light path” as required by claim 16.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fronheiser et al., Ashkenazi et al. and Whitney et al., as applied to claim 1, and further in view of Parish et al. (US 2011/0031059).
The modified system of Fronheiser et al. is not specific to the microspheres being phenolic microspheres; however, Parish et al., within the same field, teach use of phenolic bubbles for foam compositions for enhancing sound attenuation, as in [0065].  It therefore would have been obvious to those ordinarily skilled to incorporate phenolic material in order to enhance attenuation.

s 12 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fronheiser et al. in view of Ashkenazi et al. and Whitney et al., as applied to claims 1 and 9, and further in view of Divigalpitiya et al. (US 2014/0299364).
The primary combination includes all features of the invention as substantially claimed but is not specific to use of carbon black; however, Divigalpitiya et al. teach coatings providing selective optical transmission which include microspheres and carbon black coatings, as in [0040].  It would have been obvious to those ordinarily skilled in the art to provide carbon black in the microsphere isolator mixture, in order to exploit its mechanical properties (e.g., a desired Mohs' hardness, as in the cited passage).
The combination set forth does not suggest compounds of mixed metric and household measurements of materials (i.e., grams and teaspoons), as set forth in claim 13; however, the particular values claimed are absent any evidentiary advantage to the compound mixtures discussed in the prior art and therefore selection of the values claimed would be an obvious matter of design choice for those tasked with developing the isolator/carrier.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fronheiser et al., Ashkenazi et al. and Whitney et al., as applied to claims 1 and 14 above, and further in view of Courtney et al. (US 2008/0177183).
The primary combination includes all features of the invention as substantially claimed as detailed above, but is not specific to the reflective coating being gold.  However, Courtney et al. teach photoacoustic imaging probes which incorporates a reflective coating that optionally comprises gold, as in [0194].  It would have been obvious to those ordinarily skilled to modify the reflective coating on the surface of the isolator of the primary combination, as this is simply implementing well-known expedients to effectively reflect incident light.
s 18, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fronheiser et al. ("Real-time optoacoustic monitoring and three-dimensional mapping of human vasculature") in view of Ashkenazi et al. (US 2013/0096413).
Fronheiser discloses an optoacoustic probe including a light path (p. 2, col. 1, para. 3; fiberoptic bundle of Fig. 1 which propagates light toward a distal end of the probe), acoustic lens (p. 2, col. 1, para. 3; lens shown in white in Fig. 1), of which a surface of the lens is included by an ultrasound transducer array (i.e., "[...] the probe includes a linear acoustic array [...] with an acoustic lens," as from col. 1, para. 3, emphasis added).  The light path terminates at an optical window to necessarily permit light to convey, and the probe includes an acoustic isolator (acoustic insulation labeled in Fig. 1) in the form of porous polyurethane disposed between the front face of the optical window and the linear US breast probe (including transducer array, as from the cited excerpt from System Description on p. 2), located behind the window, as the two are separated by a distance which is occupied by the acoustic insulation, as shown in Fig. 1.
The isolator (acoustic insulation of Fig. 1) is shown to “extend[] from” the distal face of the probe and “through the probe,” as claimed.  As shown in annotated Fig. 1, the dashed lines indicate the distal face of the probe, and the acoustic insulation extends along the length of the probe and terminates at its distal face.  While the copy reproduces in black and white, the original color photograph clearly shows the acoustic insulation in contrast with the white “light protective transducer cover” extending through the interior of the probe at least to a comparable extent with applicant’s Fig. 8.6, 7  

    PNG
    media_image1.png
    195
    371
    media_image1.png
    Greyscale

                   Annotated Fig. 1 of Fronheiser

As to the functions associated with the isolator “to mitigate the energy from the light path from affecting the ultrasound transducer array,” the acoustic insulation/isolator of Fronheiser necessarily mitigates energy from the light path by virtue of its positioning and expressly functions to “isolate[] using porous polyurethane (Fig. 1),” citing the first column of p. 2 under the heading System Description.  See also “light-scattering buffer [...] that is used to minimize the impact of back-scattered light absorbed by the transducers and probe housing” in the same passage.  It is clear from the evidence that Fronheiser contemplates mitigating energy, light or otherwise, “from affecting the ultrasound transducer array,” as claimed.  The same passage on p. 2 also indicates that the isolator is both acoustically absorbent and light absorbing or scattering when combined with the microbubbles.  The polyurethane material (i.e., carrier, as claimed) necessarily has a degree of flexibility.  The acoustic isolator may incorporate silicone rubber, as applicable to claims 9 and 10.  See “silicone elastomer material” in System Description on p. 2.
The isolator of Fronheiser is not disclosed to comprise a mixture of materials or to include a coloring; however, in the same field of photoacoustic diagnostics, Ashkenazi teaches an optical ultrasound transducer probe as shown in Fig. 1 which includes an optical path (single mode fiber optic 1) terminating in an optical window where it is coated with a “high optical absorption” thermoelastic layer 2.  See associated description in [0022].  The thermoelastic isolator (layer 2) which “absorbs light .

Claims 20, 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fronheiser et al. in view of Ashkenazi et al., as applied to claims 18 and 19 above, and further in view of Ichihara et al. (US 2011/030315).
The primary combination is not specific to a holographic diffuser; however, Ichihara et al. teach a photoacoustic system with light emitted via a light diffusing unit, as in the abstract.  See also Fig. 8, element 806 within the light path, exploiting holographic diffusing, as in [0050].  It would have been obvious to those ordinarily skilled to incorporate a holographic diffuser, as in Ichihara et al., in order provide uniform illumination of the object for imaging, as suggested by Ichihara et al. in [0010].  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-15, 21, 23-25, 28-30 of co-pending Application No. 15/440,260 in view of System Description on p. 2, col. 2.  In view of this evidence, an isolator which does not comprise a coloring, as in the conflicting independent claims, is functionally equivalent to an isolator which includes a coloring, as in the instant claims.  This difference therefore represents an obvious variant of the same invention.  It is further noted that applicant’s own disclosure does not provide any evidence suggesting that the arrangement including a coloring is patentably distinct from the arrangement which does not include a coloring.  Conflicting claim 10 further specifies a coloring associated with the isolator in the form of a “black skin” and therefore conflicting claim 10 in combination with conflicting claim 1 includes an isolator comprising a coloring.8  The claims in the instant application and the conflicting application prescribe a difference in scope but 
The above is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for reasons indicated on the record in the prior Office Action dated 16 October 2020 in the paragraph bridging pp. 4 and 5 which was based on applicant’s assertion regarding the claimed structural arrangement in the reply dated 02 July 2020. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Esenaliev ‘268 discloses a photoacoustic probe inclusive of an isolator at the distal end of the probe which extends at least an extent through the probe.  Furukawa ‘001 discloses light reflecting layers for photoacoustic probes which prevent scattered light from entering the transducer.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra, can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793

	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Features from applicant’s Fig. 8 are not being inappropriately read into the claim.
        2 The original color photograph of Fronheiser’s system is accessible at: https://pubmed.ncbi.nlm.nih.gov/20459227/.
        3 MPEP § 2145(I).
        4 Features from applicant’s Fig. 8 are not being inappropriately read into the claim.
        5 The original color photograph of Fronheiser’s system is accessible at: https://pubmed.ncbi.nlm.nih.gov/20459227/.
        6 Features from applicant’s Fig. 8 are not being inappropriately read into the claim.
        7 The original color photograph of Fronheiser’s system is accessible at: https://pubmed.ncbi.nlm.nih.gov/20459227/.
        8 The coloring of the instant independent claim(s) is in fact specified as optionally being black, as in claims 11-13, 18.